Order entered October 7, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00952-CR
                                No. 05-19-00953-CR
                                No. 05-19-00954-CR

                        ALEJANDRO REYES, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
      Trial Court Cause Nos. F18-75284-V, F18-75285-V & F18-75286-V

                                      ORDER

      Before the Court is the State’s October 6, 2020 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the State’s

brief received along with the motion filed as of the date of this order.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE